Citation Nr: 1640414	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  09-34 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation greater than 70 percent for post-traumatic stress disorder.

2.  Entitlement to a total disability evaluation due to individual unemployability (TDIU) prior to April 18, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and a friend



ATTORNEY FOR THE BOARD

L.J. Bakke


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1974.

This appeal arises before the Board of Veterans Appeals (Board) from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which, in part, granted service connection for post-traumatic stress disorder (PTSD) at a 50 percent disability rating effective December 7, 2006.

In a July 2009 rating decision, the RO assigned a temporary total disability rating for the Veteran's PTSD due to hospitalization of a service-connected disability effective April 23, 2008 and assigned a 50 percent rating effective August 1, 2008.

Because the 100 percent rating assigned to the Veteran's service-connected PTSD is the maximum rating available for this disability, a higher rating claim for PTSD for the time period between April 23, 2008 to July 31, 2008 is no longer on appeal.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of this hearing was prepared and associated with the claims file.

In a January 2015 decision, the Board granted an initial rating of 70 percent for the Veteran's PTSD, and remanded the issues of entitlement to an initial evaluation in excess of 70 percent and entitlement to a TDIU for additional development.  The Board determined that the Veteran had raised entitlement to a TDIU as part of the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, he testified at his October 2014 hearing that prior to his retirement from his job as a bus driver, he felt he was getting to the point where he had a hard time controlling his anger and emotions, and he needed to retire before he hurt someone or he was hurt.  Thus, he averred, he was forced to retire earlier than he would normally have done so. 

In a December 2015 rating decision, the RO effectuated the Board's grant of 70 percent for PTSD, effective in December 2006.  The RO also granted entitlement to a TDIU, effective from April 18, 2015.

In a document received in January 2016, the Veteran stated he continued to disagree with the evaluation assigned his PTSD, and the effective date for the 100 percent assigned through TDIU.  The case is now again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system, including any records also maintained in the Virtual VA electronic system.  Accordingly, any future consideration of this appellant's case should take into consideration the existing of these electronic records.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, his PTSD has been productive of total occupational and social impairment for the entire appeal period.

2.  As the Veteran has been granted an initial evaluation of 100 percent for PTSD for the entire period under appeal, the issue of entitlement to a TDIU is moot.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for PTSD for the entire time under appeal are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 41.-4.7, 4.130, Diagnostic Code 9411 (2015), 4.132 (2014 and earlier).

2.  The issue of entitlement to TDIU is rendered moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable disposition of the claim to grant an initial evaluation of 100 percent for PTSD during the entire time under appeal which, as discussed below, moots the claim for a TDIU prior to April 18, 2015, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

II. Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is reviewed when making a disability determination. See 38 C.F.R. § 4.1. Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14. The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In this case, the RO granted service connection for PTSD and assigned an initial 50 percent disability evaluation under Diagnostic Code 9411.  The Veteran appealed this case to the Board.  In a January 2015, the Board determined that an initial evaluation of 70 percent was warranted for the Veteran's PTSD.  The Board then remanded the issue of entitlement to an initial evaluation greater than 70 percent for PTSD, and entitlement to a TDIU.  In a December 2015 rating decision, the RO effectuated the 70 percent initial evaluation for the service-connected PTSD and granted entitlement to a TDIU, effective April 18, 2015.  As discussed below, by this decision, the Board finds that an initial evaluation of 100 percent is warranted for the PTSD.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment. Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers]. Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job]. Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The provisions of this final rule shall apply to all claims certified to the Board on or after August 4, 2014.

III.  Factual Background

VA treatment records show that the Veteran reported for treatment of possible PTSD as early as August 2006.  Mental health examination for treatment conducted in November 2006 reflects an AXIS I diagnosis of chronic, severe combat PTSD with depressive symptoms secondary to PTSD vice possible substance induced mood disorder.  A GAF of 45 was assessed.  In December 2006, he was described as having  prolonged PTSD, and a GAF of 38 was assessment.  In January 2007 he was found to have chronic PTSD. In June 2007, he was assessed as having PTSD with depression.

VA hospital records show that the Veteran was admitted in January 2008 for residential substance abuse treatment. He did not complete the 30-day program and was discharged later the same month. His diagnosis at discharge was alcohol and cannabis dependence, depressive disorder not otherwise specified (NOS), and rule-out PTSD.  A GAF of 50 was assessed.

In February 2008, the Veteran was again admitted for residential substance abuse treatment and this time completed the program. He was discharged in March 2008 with a diagnosis of alcohol and cannabis dependence, depressive disorder NOS, and rule-out PTSD.  A GAF of 50 was assessed.

The Veteran underwent a VA examination in March 2008. The examiner noted that the Veteran reported classic symptoms of PTSD including nightmares several times a week, poor sleep, difficulty falling asleep and staying asleep.  He also reported problems with memory, concentration and focus.  He found himself angry and irritable with people, and expressed secondary depression and sadness. He reported flashbacks triggered by sights, sounds and smells, and a strong startle response to loud noises.  Occupationally, he reported last working as a bus driver in 2005.  He reported not missing time from work and stated he got along okay with people from work.  He further described having a good relationship with the Vietnamese civilians who rode his bus.  He stated he thought it was good he was able to deal with them and be tolerant considering his exposure in Vietnam. Socially, he reported being married once for 7 years.  They had two children but divorced in 1975.  He had no dating or girlfriend since.  He reported being in contact with his children but otherwise, he stated, he was pretty much socially isolated

The examiner observed the Veteran to be cooperative, alert and oriented times three.  He presented as mildly anxious; mood and affect were sad, depressed and controlled.  Eye contact was good; and speech, normal in rate, rhythm and volume.  Thoughts were clear, logical, goal directed and linear without gross cognitive deficits. Recent, intermediate and remote memory, attention and concentration were found to be intact.  There was no evidence of hallucinations, delusions, psychosis, bizarre or unusual behaviors.  He was a fair to good personal historian and answered questions willingly.  Judgement was appropriate and abstract in the testing processes; and overall insight and judgment appeared to be within normal limits.

The examiner noted he had carefully reviewed the Veteran's C-file and treatment notes (the Veteran was currently participating in a program at the hospital at the time of examination).  The examiner observed that it was clear that the Veteran had been struggling with PTSD symptoms for many years and had some problems in interpersonal relationships.  The Veteran found himself somewhat socially isolated from people, and had self-medicated his PTSD symptoms with marijuana and alcohol.  The examiner further observed that the Veteran's PTSD symptoms had become more frequent, severe and had lasted longer in the past year-including sleep disturbance on a daily basis.  Moreover, the examiner noted additional symptoms of early morning awakening, of feeling tired, angry and irritable with people during the day, and of insomnia.  Memory and concentration problems and difficulty concentrating were described, with nightmares having increased in frequency with an inability to sleep afterward.  The examiner noted the Veteran was hyper-vigilant with persistent symptoms of increased arousal. 

The examiner did not prove a an opinion as to the Veteran's occupational impairment, but in assessing the Veteran's competency, the examiner noted that no psychiatric disorder other than PTSD was present, and that there was no indication that the Veterans PTSD symptoms were in remission.  The examiner assessed the Veteran's capacity for adjustment to be poor.  In conclusion, the examiner reiterated that the Veteran had major impairments in his personal and social function due to his PTSD symptoms, and that he exhibited errors in judgment as well as emotional blunting.

In terms of social impairment, the examiner noted the Veteran's PTSD symptoms interfered with his ability to establish and maintain interpersonal and intimate social relationships.  Specifically, the examiner noted, the Veteran's difficulty controlling his anger and irritability, his inability to focus, and his impaired thought processes interfered with the Veteran's ability to function effectively and communicate in social relationships and situations.  

The examiner diagnosed PTSD with secondary depression in AXIS I, with secondary alcohol and secondary cannabis abuse in attempt to self-medicate PTSD symptoms.  A GAF of 50 was assessed.

In April 2008 the Veteran was admitted for participation in the Trauma Recovery Program, followed by Cognitive Processing Therapy.  He was discharged in July 2008 with a diagnosis of PTSD, polysubstance dependence in early remission, and mood disorder not otherwise specified.  GAF was assessed at 50.  

In August 2008, the RO received several lay statements submitted on the Veteran's behalf.

In her statement of August 2007, LLC stated she has been a friend of the Veteran since 1975.  She noted that the Veteran's behavior over the past 30 years had changed from that of a marginal nuisance which rarely interfered with his life to an all-encompassing obsession that keeps him in a semi-constant state of depression and/or anger.  Early on, she said, she and the Veteran would jog with other small groups, even doing runs. However, his knee problem eventually prevented that.  Due to depression and physical limitations, she observed, he had given up on running and many other things over the years.  On a good day, she reported, he may golf or watch a movie or play horseshoes.  But, increasingly, such days lead to an angry outburst followed by days of isolation in his home.  She stated she worried about him when he ceases to communicate.  

In her statement of July 2007, the Veteran's sister, KE, stated that she observed a marked difference in her brother before and after his service in the Vietnam war.  Prior to his service, he was a fun-loving, funny kid and teenager.  After, although he married and remained in the Air Force, he distanced himself from his siblings, family and child hood friends-with the exception of his father, who was also a war Veteran.  She described his behavior as an abandonment.  She explained her brother had a hard time dealing with the perception of Vietnam Veterans as baby killers, and attributed his changed personality to his disillusionment with the government, the war, and what he saw there.  She felt his time in Vietnam destroyed his ambition of finding a vocation that was equal to his intelligence, and caused him to drink and retreat within himself.  He was unable, she remarked, to commit to a relationship after his divorce and that his level of functioning became less and less over time.  

In a July 2007 statement, the Veteran's friend, RH, stated he had known the Veteran since 1974 and had worked with him for 30 years.  He described the Veteran as similar to other friends who served in Vietnam.  Fine in his 20s and 30s, the Veteran began to experience emotional problems as he got older.  RH observed the Veteran to be distrustful and angry at the Government, and unable to separate what was happening now from what happened in Vietnam.  He became despondent. RH observed that the Veteran spent most of his sick days taking mental health breaks.  Yet, after failing two drug tests and going through rehabilitation twice, the Veteran retired.  RH stated the Veteran realized he needed to do so before hurting himself or anyone else.

In an undated statement, the Veteran's daughter, DS, reflected that she and her brother would ask questions about Vietnam when they were young.  Her father would only give general answers, then change the subject; but most of the time, he got upset.  When her brother went to Iraq during the Persian Gulf War, she reported, her father became a basket case.  He started to smoke again, and to drink more.  She and her family moved in with her father.  She stated that her biggest concern was her father's depression.  She worried that he will waste away in the dark cave he calls home.

In a March 2009 VA treatment record reflects the opinion of a VA staff psychiatrist and MD that the Veteran was 100 percent permanently disabled from PTSD alone, not considering any of his other medical problems.  The physician noted that the Veteran exhibited symptoms of insomnia, decreased concentration, hypervigilance, increased startle response, intrusive memories, and nightmares.  The physician further observed the Veteran to exhibit symptoms of avoidance including emotional detachment, numbing, a sense of foreshortened future, and attempting to avoid anything that would remind him of his stressful experiences.  The physician observed that the symptoms of PTSD had been present since Vietnam, had significantly interfered with the Veteran reaching his potential in education and employment, and had grossly interfered with his family and social relationships.  The physician assessed combat-related PTSD with associated depression and alcohol abuse, and indicated the Veteran was not a candidate for vocational rehabilitation.  Nor could he tolerate psychotropic medications.  While his insight had improved, the physician finally noted, his symptoms remained significant and would increase as he aged.  A GAF of 40 was assigned.  

In May 2009, the Social Security Administration (SSA) found the Veteran to be disabled, on reconsideration, effective in August 2006.  The final decision reflects a primary diagnosis of anxiety disorders, with no secondary diagnosis established. 

The initial finding of non-disability listed a primary diagnosis of osteoarthritis and allied disorders and a secondary diagnosis of anxiety disorders.  The December 2008 psychiatric review reflects a diagnosis of PTSD with major depression in remission.  The physician opined that the Veteran could sustain simple one- to two step repetitive tasks with adequate pace and persistence, adapt and related to coworkers and supervisors and deal with changes in a work setting but most likely would have difficulty working with the general public.  The examiner stated the record had been reviewed.  The Veteran appealed this decision.  Subsequent psychiatric review was conducted in April 2009, at which time the physician noted detailed review of the Veteran's diagnosis of and treatment for PTSD as reflected in the medical evidence.  The physician diagnosed anxiety disorder, but did not specify PTSD.  The rational for reconsideration noted that the claim was granted on the basis of the Veteran's psychiatric disability.

The Board notes that the medical evidence received from SSA, as well as the April 2009 psychiatric review, reflect that the agency relied primarily upon VA treatment records for its supporting medical evidence.  Those records include the Veteran's in-patient PTSD and combat trauma treatment, as well as his substance abuse treatment.  

SSA records include a lay statement proffered by the Veteran's witness, LLC, and dated in November 2008. LLC notes she had known the Veteran for 34 years, visiting him one time a week for movie, dinner or a family get together.  She stated that the Veteran had much consistent trouble sleeping, but no problems with personal care.  She reported he handled stress poorly, and did not handle changes in routine well.  He was angry and impatient, spent less time with others and was easily angered when he did.  She observed him to be not as happy, to be very confrontational and argumentative, and to be too much isolated and very pessimistic.  She reported his memory was sporadic and, while he could pay attention for a regular time span, he followed spoken instructions poorly.

The Veteran underwent a VA examination in June 2010.  The Veteran reported he felt like a different person when he returned from Vietnam.  He was argumentative and angry, and had difficulty getting along with his wife.  They later divorced.  Since the Gulf War in the 1990s, he reported, his life had gone down.  After his son went to war and returned with PTSD, his own symptoms returned and he experienced resentment, tension, anger and irritability.  He began drinking and smoking marijuana on a daily basis.  He reported he sought treatment in 2004 and had participated in four months of therapy which resulted in some improvement; but he continued to have recurrent insomnia, irritability, flashbacks, night-sweats and feelings of continuous depression.  He felt hopeless at times, and had fleeting thoughts of suicide but had not attempted it and stated he never would. 

Occupationally, he reported working as a controller in the Air Force, and as a bus driver.  He retired in 2007 after 31 years of employment and felt financial pressure and depression.  Socially, he reported being married once. His longest relationship was 27 years. He had not been in any relationship in recent years.

The examiner observed that the Veteran presented appearing his stated age, casually dressed and with adequate hygiene. But he showed some signs of irritability and discontent, and acknowledged being depressed.  His mood remained anxious with slight apprehension.  Affect was congruent.  He exhibited high levels of anxiety with pressured thoughts and speech, and was argumentative and preoccupied with his PTSD through most of the interview. Suicidal ideation was adamantly denied.  His thoughts were somewhat pressured but had direction. Memory to past and present was intact; concentration, slightly impaired.  There was no indication of organicity or cognitive impairment, and no evidence of hallucinations or delusional thinking. Judgement and insight were not found to be impaired. The examiner diagnosed PTSD and A GAF of 45 was assessed.

In summary, the examiner stated the Veteran exhibited symptoms of PTSD which had been continuously present since 2006 without indication of remission or severe exacerbation.  Current findings were of acute recurrent signs and symptoms of PTSD with overlapping signs and symptoms of anxiety and tension that could also be related to substance abuse.  

In October 2014, the Veteran and his witness testified before the undersigned Veterans Law Judge.  The Veteran stated that he needed to retire as he did in 2005 because he was having a hard time controlling his emotions and he felt that if he did not, he would have hurt someone or been hurt.  He reported that the difficulty he had with his customers carried over to his relationships with his supervisors, and to every facet in his life.  Although the treatment he had received through the VA programs helped him to understand what was happening to him, he explained, it also forced him to deal with issues he had repressed or thought he had resolved.  He described struggling daily to get to a point where everything didn't make him cry or make him angry.  He testified that he could no longer take care of himself as well as he used to.  His daughter and son-in-law moved closer to him, but he had a strained relationship with them.  He reported suicidal thoughts, isolating himself from others, unpredictable crying spells and incidents of rage, and that he doesn't sleep well.  His witness, HS, testified that the Veteran is very anti-social and does not have a normal relationship even with people he knew.  When the Veteran's son was dying of a brain tumor, she reported, the Veteran would visit his son, but seemed preoccupied with returning.  When she pushed him to visit more, he stated he didn't want to be around the extended family.  HS further observed that the Veteran doesn't seem to take care of his appearance and, for example, appeared in court as a witness in clothes dirty from gardening.  She testified that he doesn't really sleep, and he is short with people.  Finally, the witness testified that the Veteran kept seven cats.  She stated that he had told her he had a really strong attachment to them because they show unconditional love and because he didn't have to worry about relationships.

During the hearing, the Veteran's representative referred to lay statements previously submitted that attested to the Veteran's irritability, hypervigilance, and seclusion.  The Board notes that these lay statements are of record-both as submitted to VA and to the SSA-and have been reviewed in the analysis for this decision.  Please see above.

In an April 2015 VA examination for review of PTSD symptoms, the examining physician confirmed that the Veteran met the criteria for PTSD under DSM V as well as under DSM IV.  No other psychiatric disability was found to exist, and all of the Veteran's symptoms were attributed to the diagnosis of PTSD.  The examiner assessed the disability as productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner did not select the option describing the Veteran's disability as productive of total occupational and social impairment.  However, when asked to determine the cause of the Veteran's functional impairment, the examiner opined it was due to the Veteran's PTSD.  It is noted that, despite the Veteran's history of substance use, the examiner indicated there was no diagnosis of substance abuse.  

The examiner identified the following functional impairments:  difficulty understanding and following complex instructions due to depression and emotional instability; difficulties dealing with peers, supervisors, and the public in a reasonable manner due to anxiety and depression; difficulty setting a good work pace due to anxiety and sleep difficulties;, difficulties setting a good persistence in work effort over an 8 hour day and a 40 hour work week due to depression and anxiety; difficulty in retaining and following safety rules and regulations due to  depression and anxiety; difficulties solving problems on the job due to depression and emotional instability; maintaining emotional stability over an 8-hour day due to depression and anxiety; difficulty responding to change due to depression and anxiety, difficulty handling negative feedback due to emotional instability and depression; difficulty handling time pressures and multiple tasks due to depression and anxiety; lack of stamina due to depression and fatigue, and an inability to concentrate due to depression and anxiety.

IV. Analysis

PTSD

The Board has considered the medical evidence, the Veteran's testimony and statements, and the testimony and statements of his witnesses regarding the impact of his PTSD on his occupational and social impairment.  During this period, the Veteran has exhibited a variety of symptoms.  The Board acknowledges that there has been some degree of fluctuation with respect to the severity of his symptoms.  However, after a thorough review of the evidence, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the disability picture resulting from his symptoms of PTSD more nearly approximates a 100 percent disability evaluation due to total occupational and social impairment. 

Concerning occupational impairment, the Board notes that SSA's final findings were of disability based on a primary diagnosis of anxiety related disorders, with no secondary disorder being found.  Underlying medical evidence reveals the Veteran's anxiety disorder to be his service-connected PTSD.  The bulk of the records making up the supporting medical evidence SSA reviewed is comprised of the Veteran's VA treatment records, including the March 2009 opinion of the staff psychiatrist and MD who found the Veteran to be totally and permanently disabled from PTSD, alone.  It is noted that this physician further opined that the Veteran's symptoms remained significant, despite treatment, and would increase as he aged.  The Board sees nothing in the evidence that contradicts the physician's assessment.  Rather, VA examiners in 2008, 2010, and 2015 noted findings of prolonged and chronic PTSD symptoms, the effects of which are significant impairment both occupationally and socially.  Moreover, the Board is cognizant of the Veteran's own testimony that his decision to retire in 2005 was based on his inability to deal with his anger, irritability and his fear he would be unable to control his behavior in dealing with others.  His statements have been consistent throughout and are borne out by the very observations of significant social impairment in the medical, as will be further discussed below.
 
Concerning social impairment, the Board notes that although the Veteran has reported, and his witnesses have described, that he retains some social contacts (his daughter and family moved in with him, he occasionally golfs and retains friendships with few people) the Board finds that overall, he experiences a very severe degree of social impairment.  In this regard, and throughout the entire period on appeal, the Veteran has described, and his witnesses have observed, significant social avoidance and isolation.  For example, VA examination in 2008 and 2015 reflect findings of major, far-reaching impairment due to an inability to function in social settings.  In addition, the Veteran testified in October 2014 that his relationship with his daughter and her family is strained.  His witness observed that those relationships the Veteran does have are not normal.  She noted that he visits her only at his job, and he refrained from visiting his son even when he was ill because he didn't want to deal with the people-even though they were also family.  She reported his occasional engagement with others, such as playing golf, were followed by angry outbursts and days of isolation.  Other witnesses reported their concern at his reclusiveness and depression.

Therefore, based on the severity and duration of the Veteran's symptoms, the Board will resolve reasonable doubt in favor of the Veteran and find that for the entire period on appeal, his PTSD most nearly approximates the criteria for a 100 percent rating under Diagnostic Code 9411.

This is consistent with VA's determination to handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).

In summary, the Board believes that a 100 percent disability evaluation for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran. The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability. 38 C.F.R. § 4.126(a). Accordingly, his myriad of symptoms during this period more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability evaluation.

TDIU Prior to April 18, 2015

The Veteran seeks entitlement to a TDIU for the period prior to April 18, 2015

As a result of this Board decision, the Veteran has been granted an initial schedular evaluation of 100 percent for his PTSD for the entire period on appeal.   For the reasons set forth below, the Board finds his claim of entitlement to a TDIU prior to April 18, 2015, to be moot.

The Board is cognizant that a General Counsel opinion, which held that "[a] claim for [TDIU] for a particular service-connected disability may not be considered when a schedular 100-percent rating is already in effect for another service-connected disability," has been withdrawn in light of the holding in Bradley v. Peake, wherein the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC ) under 38 U.S.C.A. § 1114 (s).  Bradley v. Peake, 22 Vet. App. 280, 293-94   (2008). 

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating.  See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his [posttraumatic stress disorder (PTSD)] alone before substituting a combined total rating for his TDIU rating."  Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating."  Id.   Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s).   

The instant case, however, is distinguishable from Bradley.  Although the Veteran is also service-connected for low back strain, which has been evaluated as 10 percent disabling, and tinnitus, which has also been evaluated as 10 percent disability, the award of TDIU was based soley on a finding that his psychiatric disorder renders him unable to secure or maintain substantially gainful employment.  The Veteran has not asserted that his other service-connected disabilities play a role, and, the medical evidence supports a finding that the Veteran's occupational impairment is solely due to his service-connected PTSD.  Of particular import is the final SSA decision finding the Veteran disabled due to his anxiety disorder with no secondary diagnosis; and the opinions of the VA staff psychiatrist in 2009 and the VA examining physician in 2015. 

For these reasons, the Board finds that the claim of entitlement to a TDIU prior to April 2015 is moot.



ORDER

For the entire appeal period, entitlement to an initial rating of 100 percent for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Entitlement to TDIU is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


